DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the preliminary amendment received 2/18/2020. Claims 1-20 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination, do not disclose or suggest all the claimed elements/limitations (in Italic) as in the present application wherein, amongst other limitations:
a magnetic free layer structure including one or more magnetic free layers having a variable magnetization direction substantially perpendicular to layer planes thereof; a magnetic reference layer structure including  one or more magnetic reference layers having a first invariable magnetization direction substantially perpendicular to layer planes thereof; and an insulating tunnel junction layer interposed between said magnetic free layer structure and said magnetic reference layer structure; and a two-terminal selector element coupled to said MTJ memory element in series, said two- terminal selector element including: a first electrode; a second electrode; and a volatile switching layer interposed between said first and second electrodes, said volatile switching layer including multiple oxide layers interleaved with one or more metal layers [emphasis added], as in the context of claim 1; 
including one or more magnetic free layers having a variable magnetization direction substantially perpendicular to layer planes thereof, a magnetic reference layer structure including one or more magnetic reference layers having a first invariable magnetization direction substantially perpendicular to layer planes thereof, and an insulating tunnel junction layer interposed between said magnetic free layer structure and said magnetic reference layer structure; and a two-terminal selector element coupled to said MTJ memory element in series, said two- terminal selector element including: a first electrode; a second electrode; and a volatile switching layer interposed between said first and second electrodes, said volatile switching layer including multiple hafnium oxide layers interleaved with one or more silver layers, wherein at least one of said first and second electrodes comprises silver [emphasis added], as in the context of claim 16; and 
a magnetic free layer structure including one or more magnetic free layers having a variable magnetization direction substantially perpendicular to layer planes thereof, a magnetic reference layer structure including one or more magnetic reference layers having a first invariable magnetization direction substantially perpendicular to layer planes thereof, and an insulating tunnel junction layer interposed between said magnetic free layer structure and said magnetic reference layer structure; and a two-terminal selector element coupled to said MTJ memory element in series, said two- terminal selector element including: a first electrode; a second electrode; and a volatile switching layer interposed between said first and second electrodes, said volatile switching layer including multiple hafnium oxide layers interleaved with one or more nickel layers, wherein at least one of said first and second electrodes comprises nickel [emphasis added], as in the context of claim 19.
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/10/21